Ford, Judge:
The above case has been submitted on a written stipulation reading as follows:
It is hereby stipulated and agreed by and between counsel for the plaintiff and the Assistant Attorney General for the United States, defendant, that the articles on the invoice covered by the above named protest are Singer sewing machines which were manufactured or produced in the United States prior to 1955, and were returned to the United States without having been advanced in value or improved in condition by any process of manufacture or other means.
That no drawback of duty was claimed or collected on any of these machines upon their exportation from the United States.
That duty was assessed upon liquidation because of non-compliance with certain customs regulations relating to duty free entry of returned American articles; that the importer has now furnished all of the information necessary for compliance with such regulations, and the Regional Commissioner of Customs is now satisfied as to the existence of all facts upon which entry of the merchandise under item 800.00 of the Tariff Schedules of the United States is dependent.
That the above named protest may be deemed submitted upon this stipulation.
Accepting the foregoing stipulation of fact, we find and hold that the merchandise is entitled to entry free of duty as “products of the United States when returned after having been exported without having been advanced in value or improved in condition by any process *669of manufacture or otlier means while abroad,” under item 800.00, Tariff Schedules of the United States.
Judgment will be entered accordingly.